Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 5, 7, 8, 12, 13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ahn US 2006/0125761.

Regarding claims 1, 12, 13, Ahn US 2006/0125761, figs. 10, 15,  discloses a digital-to-analog conversion circuit (abstract), comprising: a reference voltage generation part (see V0-V1023; [0036] FIG. 6 is a graph illustrating a gamma curve of gamma reference voltage. The y-axis represents brightness and the x-axis represents gamma reference voltage), generating a reference voltage group having voltage values different from each other (see V0-V1023, [0050] The quarter-type decoder is configured to receive a plurality of third gamma reference voltages, and to select four of the plurality of third gamma reference voltages based on the N-bit digital data word, the plurality of third gamma reference voltages corresponding to a linear interval among the plurality of gamma reference voltages and respectively having a four gray scale level difference between adjacent ones of the plurality of third gamma reference voltages; [0050] The quarter-type decoder is configured to receive a plurality of third gamma reference voltages, and to select four of the plurality of third gamma reference voltages based on the N-bit digital data 
a decoder (312, 314, 316), receiving a digital data signal, selecting a plurality of reference voltages with overlapping from the reference voltage group based on the digital data signal, and outputting the reference voltages ([0111] The first full-type decoder 312 receives the gamma reference voltages corresponding to the first nonlinear interval (a) of the gamma curve, among the gamma reference voltages, and then outputs one gamma reference voltage, i.e. Yout1, based on 10-bit digital data. [0112] That is, the first full-type decoder 312 receives the gamma reference voltages, i.e. V0, V1, V2, V3, V4, V5, V6 and V7 corresponding to the first nonlinear interval (a) of the gamma curve, and then, selects one of the gamma reference voltages, i.e. V0.about.V7, based on the digital data, i.e. bit values D9, D8, D7, D6, D5, D4, D3, D2, D1 and D0 and inverted values of each of the bit values, i.e. D9B, D8B, D7B, D6B, D5B, D4B, D3B, D2B, D1B and D0B. [0113] The second full-type decoder 314 receives the gamma reference voltages corresponding to the second nonlinear interval (c) of the gamma curve, among the gamma reference voltages, and then outputs one gamma reference voltage, i.e. Yout2, based on the 10-bit digital data); an amplification circuit (318), having first to x.sup.th input terminals, x being an integer of 2 or more, and outputting, as an output voltage, a voltage amplified by averaging the reference voltages respectively received by the first to x.sup.th input terminals with predetermined weighting ratios (see fig. 10); and a selector, receiving a control signal specifying a first selection state or a second selection state, and switching voltages supplied to (x-m) input terminals excluding m input terminals, m being an integer of 1 or more and less than x, among the first to x.sup.th input terminals of the amplification circuit in correspondence with 
Regarding claim 5, Ahn discloses the digital-to-analog conversion circuit as claimed in claim 1, wherein, in correspondence with the control signal, the amplification circuit is set to the first selection state during a first period at a beginning of a data period for each predetermined data period, and is set to the second selection state during a second period following the first period (see Ahn fig. 14, pars. 173-181).
Regarding claims 7, 8, Ahn discloses the digital-to-analog conversion circuit as claimed in claim 1, wherein in the amplification circuit, a total of the weighting ratios set for the respective m input terminals is set to be ½ or less than a total of the weighting ratios set for the respective first to x.sup.th input terminals; and/or the amplification circuit, the m is set to be a positive integer that is ½ or less than the x (see pars. 38, 85, 96, 109, 113, 200, 225, and 235).

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which 

Claims 2, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahn (US 2006/0125761) in view of Perdoor et al. (US 2009/0146855).
 	Ahn (US 2006/0125761) discloses the digital-to-analog conversion circuit as claimed in claim 1, wherein the amplification circuit is an operational amplifier in which the first to x.sup.th input terminals; and the output voltage is supplied to an inverting input terminal of the amplification circuit itself (see fig. 10, 13, 312, 314, 316, 318; [0176] The first lower bit decoder output switching circuit 810 includes four MOS transistor arrays 812, 814, 816 and 818 which divide the output voltage from the first lower bit decoder 610 into four output voltages to transmit the four output voltages into the averaging amplifier 640 or prevent the four output voltages from being transmitted to the averaging amplifier 640. Each of the MOS transistor arrays 812, 814, 816 and 818 includes 7 MOS transistors connected in series, which receive the upper 7 bit values D9-D3 of the digital data or inverted values of each of the bit values through the gate respectively.[0177] Each of the MOS transistors of the first lower bit decoder output switching circuit 810 receives inverted values of the upper 7 bit values, i.e. D9B, D8B, D7B, D6B, D5B, D4B and D3B, as illustrated in FIG. 14. Therefore, when the value of the upper seven bits D9-D3, i.e. `0000000` is input, because all of the inverted values, i.e. D9B, D8B, D7B, D6B, D5B, D4B and D3B are `1`, all MOS transistors are turned on, and the outputs of the first lower bit decoder 610 are divided into four signals and the four signals are transmitted to the averaging amplifier 640). 
	However, Ahn is silent about the non-inverting input terminals.
Perdoor et al. discloses on FIG. 6,  Switches 621, 625, 631 and 635 are closed when the corresponding control signal is a logic 0 (active low). All other switches are closed when the 
	It would have been obvious to the skilled in the art before the effective filing date provide the non-inverting input terminals in Ahn as suggested by Perdoor, the motivation in order to which an output terminal is feedback-connected.
	Regarding claim 6, the combination of Ahn and Perdoor, discloses the digital-to-analog conversion circuit as claimed in claim 2, wherein, in correspondence with the control signal, the amplification circuit is set to the first selection state during a first period at a beginning of a data period for each predetermined data period, and is set to the second selection state during a second period following the first period (see Ahn fig. 14, pars. 173-181; Perdoor fig. 6).
Allowable Subject Matter
Claims 3, 4, 9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
None of the references cited in record disclose or suggest that the digital-to-analog conversion circuit as claimed in claim 1, wherein the amplification circuit comprises: a differential stage circuit comprising first to x.sup.th differential pairs of a same conductivity type; a current mirror circuit commonly connected to output terminals of the differential pairs; and an output circuit outputting the output voltage via an output terminal, wherein an input end 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Van N Chow whose telephone number is (571)272-7590. The examiner can normally be reached M-F 10-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VAN N CHOW/Primary Examiner, Art Unit 2623